PENTON MEDIA, INC.
SERIES M PREFERRED STOCK AGREEMENT

This AGREEMENT (this “Agreement”) is made as of      (the “Date of Grant”), by
and between Penton Media, Inc., a Delaware corporation (the “Company”), and
      (“Grantee”).

1. Grant of Series M Preferred Stock. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Certificate of
Designations, Preferences and Rights of Series M Preferred Stock of Penton
Media, Inc., as filed with the Secretary of State for the State of Delaware on
     (the “Certificate of Designations”) governing the terms of the Company’s
Series M Preferred Stock, par value $.01 per share (the “Series M Preferred
Stock”), the Company hereby grants to Grantee as of the Date of Grant
     shares of Series M Preferred Stock (the “Shares”).

2. Transferability. Grantee may not transfer or assign the Shares other than by
will or by the laws of descent and distribution.

3. Representations and Warranties of Grantee. (a) Grantee is receiving the
securities solely for Grantee’s account for investment and not with a view to,
or for resale in connection with, the distribution thereof.

(b) Grantee understands that: (i) the acceptance of the Shares is a speculative
investment which involves a high degree of risk of loss of the value the Shares;
(ii) there are substantial restrictions on the transferability of the Shares
under the terms of this Agreement and the applicable provisions of the
Securities Act of 1933 (the “Securities Act”) and the rules and regulations of
the Securities and Exchange Commission (the “SEC”) promulgated thereunder and
under applicable state securities or “blue sky” laws; (iii) the offer and sale
of the Shares have not been registered under the Securities Act; (iv) there
exists no right to require registration of the Shares; (v) there is no public
market for the Shares; (vi) the Shares must be held indefinitely and Grantee
must continue to bear the economic risk of investment in the Shares;
(vii) restrictive legends described in Section 4 shall be placed on the
certificates representing the Shares; (viii) a notation shall be made in the
appropriate records of the Company indicating that the Shares are subject to
restrictions on transfer; and (ix) Grantee has been given access to such
information regarding the Company and its subsidiaries as it requested and has
had the opportunity to obtain additional information as desired and to ask
questions and has received answers regarding such information in order to
evaluate the merits and risks inherent in holding the Series M Preferred Stock.

(c) The financial information and other materials presented to Grantee regarding
the possible future return on the Series M Preferred Stock upon a Liquidation
Event or Change of Control (each as defined in the Certificate of Designations)
are based upon a variety of assumptions with respect to industry performance,
general business and economic conditions and other matters, most of which are
beyond the control of the Company. Neither the Company nor its current
management assumes any responsibility for the accuracy of such information, and
the presentation of such information will not be regarded by Grantee as a
representation by the Company or any other person that these results will be
achieved. In addition, because such information is based on a number of
assumptions and are subject to significant economic and competitive
uncertainties, which are beyond the control of the Company and its current
management, there can be no assurance that these projections will be realized,
and actual results may be higher or lower than those presented, possibly by
material amounts.

(d) Grantee hereby acknowledges that: (i) Grantee will only receive value for
the Shares upon the occurrence of a Liquidation Event or Change of Control;
(ii) in order for Grantee to receive any value for the Shares upon the
occurrence of a Liquidation Event or a Change of Control, the Company would be
required to receive consideration greater than the amount of the Company’s debt
outstanding at the time of such Liquidation Event or Change of Control (which as
of June 30, 2004 was $332.5 million); (iii) no assurance can be made that there
will be a Liquidation Event or a Change of Control; and (iv) no assurance can be
made that if a Liquidation Event or Change of Control were to occur, the Company
would have sufficient assets to allow any payments to be made to the holders of
Series M Preferred Stock pursuant to the terms of the Certificate of
Designations.

4. Restrictive Legend. Each certificate evidencing the ownership of the Shares
shall be imprinted with a legend substantially in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
     AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
OR ANY APPLICABLE STATE SECURITIES LAW. THE TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE CONDITIONS SET FORTH IN THE
PENTON MEDIA, INC. SERIES M PREFERRED STOCK AGREEMENT DATED AS OF      BETWEEN
THE COMPANY (THE “COMPANY”) AND THE ORIGINAL HOLDER OF THIS CERTIFICATE, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME. THE COMPANY RESERVES THE RIGHT TO REFUSE
ANY TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH
RESPECT TO SUCH TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED WITHOUT
CHARGE TO THE HOLDER HEREOF UPON WRITTEN REQUEST TO THE COMPANY.

5. No Employment Contract. Nothing contained in this Agreement shall confer upon
Grantee any right with respect to continuance of employment by the Company or
any Subsidiary, nor limit or affect in any manner the right of the Company or
any Subsidiary to terminate the employment or adjust the compensation of
Grantee.

6. Taxes and Withholding. To the extent that the Company shall be required to
withhold any federal, state, local or foreign taxes in connection with the
issuance of the Shares, and the amounts available to the Company for such
withholding are insufficient, it shall be a condition to the issuance of the
Shares that Grantee shall pay such taxes or make provisions that are
satisfactory to the Company for the payment thereof.

7. Amendments. Any amendment to the Certificate of Designations shall be deemed
to be an amendment to this Agreement to the extent that the amendment is
applicable hereto.

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9. Relation to Certificate of Designations. This Agreement is subject to the
terms and conditions of the Certificate of Designations. In the event of any
inconsistency between the provisions of this Agreement and the Certificate of
Designations, the Certificate of Designations shall govern. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Certificate of Designations. The Board acting pursuant to the Certificate of
Designations, as constituted from time to time, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with the grant of Shares.

10. Successors and Assigns. Without limiting Section 2 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.

11. Enforcement of the Agreement. The Grantee and the Company acknowledge that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Company will be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which it is entitled at law or in equity.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.

13. Notices. Any notice to the Company provided for herein shall be in writing
to the Company and any notice to Grantee shall be addressed to Grantee at his or
her address on file with the Company. Except as otherwise provided herein, any
written notice shall be deemed to be duly given if and when delivered personally
or deposited in the United States mail, first class certified or registered
mail, postage and fees prepaid, return receipt requested, and addressed as
aforesaid. Any party may change the address to which notices are to be given
hereunder by written notice to the other party as herein specified (provided
that for this purpose any mailed notice shall be deemed given on the third
business day following deposit of the same in the United States mail).

1

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

PENTON MEDIA, INC.

By: David Nussbaum
Its: Chief Executive Officer


The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement.

Grantee

Date:

2